 



Exhibit 10.3
EXCLUSIVE LICENSE AGREEMENT
     This Agreement, effective as of January 10, 2007 (the “Effective Date”), is
between the University of Massachusetts (“University”), a public institution of
higher education of the Commonwealth of Massachusetts as represented by its
Worcester campus, and RXi Pharmaceuticals Corporation (“Company”), a Delaware
corporation.
RECITALS
     WHEREAS, University owns intellectual property rights which relate to
therapeutic applications of RNAi, as described in University’s invention
disclosure UMMC 03-75, entitled “Gene Silencing with siRNA Containing Mismatches
to Targets: A New Method to Cure Allele Specific Genetic Diseases and Disorders
”;
     WHEREAS, Company is engaged in business relating to the development and
commercialization of products that use or incorporate University’s intellectual
property rights and has the capability of developing commercial applications of
the intellectual property;
     WHEREAS, Company desires to obtain an exclusive license to University’s
intellectual property rights, and University is willing to grant an exclusive
license to its intellectual property rights under the following conditions so
that these intellectual property rights may be developed to their fullest and
the benefits enjoyed by the general public; and
     WHEREAS, the license that is granted in this Agreement promotes the
development of publicly funded intellectual property to practical application
for the public good.
     THEREFORE, University and Company agree as follows:
1. Definitions.
     1.1 “Affiliate” means an entity that controls, is controlled by, or is
under common control with a party to this Agreement. The term “control” as used
in the preceding sentence means possession of the power to direct or call for
the direction of the management and policies of an entity, whether through
ownership of a majority of the outstanding voting securities, by contract, or
otherwise.
     1.2 “Companion UMass License Agreements” means this Agreement and the
license agreements with University that are executed on the same date as this
Agreement for University technologies, UMMC 03-68, UMMC 06-38, UMMC 06-39, UMMC
06-08, UMMC 07-08, and UMMC 06-21, collectively.
     1.3. “Confidential Information” means any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement that is specifically
designated as confidential, as further described in Article 7.

Page 1 of 19



--------------------------------------------------------------------------------



 



     1.4. “Field” means Primary Field and Secondary Field collectively. Any
commercial sale of research reagents covered by the Patent Rights is
specifically excluded from the Field. The foregoing shall not be interpreted to
prevent Company, its Affiliates or corporate partners from performing research
related to discovery or development of Licensed Products for itself or any
Affiliate or Sublicensee. (a) “Primary Field” means therapeutic, prophylactic,
or diagnostic health care applications for amyotrophic lateral sclerosis (ALS),
diabetes, and obesity, in humans. (b) “Secondary Field” means therapeutic,
prophylactic, or diagnostic health care applications in humans that are not
included in the Primary Field.
     1.5. “Licensed Product” means any product that cannot be developed,
manufactured, used, or sold without infringing one or more Valid Claims.
     1.6. “Net Sales” means the gross amount billed or invoiced on sales of
Licensed Products by Company, its Affiliates and Sublicensees, less the
following: (a) customary trade, quantity, or cash discounts to non-affiliated
brokers or agents to the extent actually allowed and taken; (b) amounts repaid
or credited by reason of rejection or return; (c) to the extent separately
stated on purchase orders, invoices, or other documents of sale, any taxes or
other governmental charges levied on the production, sale, transportation,
delivery, or use of a Licensed Product which is paid by or on behalf of Company;
and (d) outbound transportation costs prepaid or allowed and costs of insurance
in transit.
     In any transfers of Licensed Products between any of Company and Affiliates
and Sublicensees, Net Sales are calculated based on the final sale of the
Licensed Product to an independent third party. If Company or an Affiliate or
Sublicensee receives non-monetary consideration for any Licensed Products, Net
Sales are calculated based on the fair market value of that consideration. If
Company or its Affiliates or Sublicensees use or dispose of a Licensed Product
in the provision of a commercial service, the Licensed Product is sold and the
Net Sales are calculated based on the sales price of the Licensed Product to an
independent third party during the same Royalty Period or, in the absence of
sales, on the fair market value of the Licensed Product as determined by the
parties in good faith.
     1.7. “Patent Rights” means the United States patent applications listed in
Exhibit A, patent applications covering invention disclosures listed in
Exhibit A, and any divisional, continuation, or continuation-in-part of those
patent applications to the extent the claims are directed to subject matter
specifically described therein as well as any patents issued on these patent
applications and any reissues or reexaminations or extensions of the patents,
and any foreign counterparts to any of the foregoing.
     1.8. “Royalty Period” means the partial calendar quarter commencing on the
date on which the first Licensed Product is sold or used and every complete or
partial calendar quarter thereafter during which either (a) this Agreement
remains in effect or (b) Company has the right to complete and sell
work-in-progress and inventory of Licensed Products pursuant to Section 8.5.
     1.9. “Sublicense Agreement” means any agreement in which Company grants
rights to the Patent Rights pursuant to Section 2.2.

Page 2 of 19



--------------------------------------------------------------------------------



 



     1.10. “Sublicense Income” means payments or other value that Company
receives from a Sublicensee in consideration of the sublicense of the rights
granted Company under Section 2.1., including without limitation, license fees,
equity, milestone payments, and license maintenance fees, but excluding the
following payments: (a) payments made in consideration for the issuance of
equity or debt securities of Company at fair market value, (b) payments
specifically committed to the development of Licensed Products,
(c) reimbursements of patent expenses for the Patent Rights, and (d) royalties.
     1.11. “Sublicensee” means any permitted sublicensee of the rights granted
Company under this Agreement, as further described in Section 2.2.
     1.12. “Valid Claim” means (a) a claim of an issued and unexpired patent
covering the Patent Rights which has not been permanently revoked or held
unenforceable or invalid by an unappealable or unappealed decision of a court or
government agency of competent jurisdiction or (b) a claim of a pending patent
application within the Patent Rights that has not been abandoned or finally
disallowed without the possibility of appeal or refiling.
2. Grant of Rights
     2.1. License Grant. University grants to Company an exclusive, worldwide,
royalty-bearing license in the Patent Rights to make, have made, use, offer to
sell, sell, have sold and imported Licensed Products in the Field, including
research for development of Licensed Products.
     2.2. Sublicenses. Company may grant sublicenses of its rights under
Section 2.1. with the consent of University, which consent may not be
unreasonably withheld or delayed. All Sublicense Agreements executed by Company
pursuant to this Section 2.2 shall expressly bind the Sublicensee to the terms
of this Agreement. Company shall promptly furnish University with a fully
executed copy of any Sublicense Agreement.
     2.3. Retained Rights.
          (a) University. University retains the right to use the Patent Rights
for academic research, teaching, and non-commercial patient care, without
payment of compensation to Company. University may license its retained rights
under this Subsection 2.3(a) to research collaborators of University faculty
members, post-doctoral fellows, and students.
          (b) Federal Government. If the federal government has funded any
invention claimed in the Patent Rights, this Agreement and the grant of any
rights in Patent Rights are subject to the federal law set forth in 35 U.S.C. §§
201-211 and the regulations promulgated thereunder, as amended, or any successor
statutes or regulations. Company acknowledges that these statutes and
regulations reserve to the federal government a royalty-free, non-exclusive,
non-transferrable license to practice any government-funded invention claimed in
the Patent Rights. If any term of this Agreement fails to conform to those laws
and regulations, the relevant term is invalid, and the parties shall modify the
term pursuant to Section 10.11.

Page 3 of 19



--------------------------------------------------------------------------------



 



          (c) Other Organizations. University represents that all inventions
claimed in the Patent Rights have been funded only by the federal government or
University funds.
     2.4. Assignment of UMass/CytRx Licenses. On or before March 31, 2007,
Company shall obtain assignment from CytRx Corporation of the license agreements
that cover the following RNAi technologies that CytRx has licensed from
University and the Carnegie Institution , UMMC 01-36, UMMC 02-01, UMMC 03-17,
UMMC 03-33, UMMC 03-60, and UMMC 98-22, in a manner compliant with the relevant
license agreements. University shall consent to any assignment as necessary. If
Company does not obtain assignment of those license agreements on or before
March 31, 2007, this Agreement immediately terminates.
3. Company Obligations Relating to Commercialization.
     3.1. Diligence Requirements. Company shall use diligent efforts or cause
its Affiliates and Sublicensees to use diligent efforts to develop Licensed
Products and to introduce Licensed Products into the commercial market.
Thereafter, Company or its Affiliates or Sublicensees shall make Licensed
Products reasonably available to the public. Specifically, Company shall fulfill
the following obligations:
          (a) Financing the Company. On or before March 31, 2007, Company shall
raise at least Fifteen Million Dollars ($15,000,000) from investors which may
include CytRx Corporation (the “Initial Financing”) or this Agreement
automatically terminates, and Company shall pay University Seventy-Five Thousand
Dollars ($75,000) due April 1, 2007 (payable only once under the Companion UMass
License Agreements). However, if Company demonstrates to the reasonable
satisfaction of University that, on March 31, 2007, investors are performing due
diligence for, or, in the case of CytRx Corporation, is otherwise taking actions
that are reasonably likely to result in, the financing of Company of at least
$15,000,000, University grants Company a thirty (30) day extension from
March 31, 2007, to fulfill the financing obligation set forth in this Subsection
3.1(a). If Company can demonstrate to the reasonable satisfaction of University
that investors are performing due diligence for, or, in the case of CytRx
Corporation, is otherwise taking actions that are reasonably likely to result
in, the financing of Company of at least $15,000,000, Company shall be granted
up to two additional thirty (30) day extensions to fulfill the financing
obligation by paying to University Twenty-Five Thousand Dollars ($25,000) each
on the last day of the previous extension. The extension fees are non-refundable
but creditable to the upfront license fee.
          (b) Development of Licensed Products.
               (i) On or before execution of this Agreement, Company shall
furnish University with a written business plan under which Company intends as
of the Effective Date to develop Licensed Products. University acknowledges that
this business plan is a statement of Company’s current intention regarding the
development of Licensed Product and that Company’s plans regarding the
development of Licensed Products may change.
               (ii) Within sixty (60) days after the start of each calendar
year, beginning on January 1, 2008, Company shall furnish University with a
written report on progress during the prior year to develop and commercialize
Licensed Products, including

Page 4 of 19



--------------------------------------------------------------------------------



 



without limitation research and development, efforts to obtain regulatory
approval, marketing, and sales figures. The Company shall also include in the
report a discussion of its intended development and commercialization efforts
and sales projections for the current year.
               (iii) Within five (5) years after the Effective Date, Company,
its Affiliate or Sublicensee shall file an IND or its equivalent with the FDA
covering at least one (1) Licensed Product.
               (iv) Within twelve (12) years after the Effective Date, Company,
its Affiliate or Sublicensee shall file an NDA or BLA with the FDA covering at
least one (1) Licensed Product.
               (v) Within three (3) months after receiving FDA approval of the
NDA or BLA for any Licensed Product, Company, its Affiliate or Sublicensee shall
market the approved Licensed Product in the United States.
               (vi) Company or its partner shall spend at least {***} per
calendar year for development of Licensed Products until the earlier of three
years after the Effective Date or the commencement of a Phase II clinical trial
on a Licensed Product.
     3.2. If University determines that Company has not fulfilled its
obligations under Subsection 3.1(b), University shall furnish Company with
written notice of the determination. Within sixty (60) days after receipt of the
notice, Company shall either (a) fulfill the relevant obligation or
(b) negotiate with University a mutually acceptable schedule of revised
diligence obligations, failing which University may, immediately upon written
notice to Company, terminate this Agreement or convert the exclusive license
into a non-exclusive license.
     3.3. Indemnification.
          (a) Indemnity. Company shall indemnify, defend, and hold harmless
University and its trustees, officers, faculty, students, employees, and agents
and their respective successors, heirs and assigns (the “Indemnitees”), against
any liability, damage, loss, or expense (including reasonable attorneys’ fees
and expenses of litigation) incurred by or imposed upon any of the Indemnitees
in connection with any claims, suits, actions, demands or judgments arising out
of any theory of liability (including without limitation actions in the form of
tort, warranty, or strict liability and regardless of whether the action has any
factual basis) concerning any product, process, or service that is made, used,
or sold pursuant to any right or license granted under this Agreement. However,
indemnification does not apply to any liability, damage, loss, or expense to the
extent directly attributable to (i) the gross negligence or intentional
misconduct of the Indemnitees or (ii) the settlement of a claim, suit, action,
or demand by Indemnitees without the prior written approval of Company.
          (b) Procedures. The Indemnitees agree to provide Company with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement. Company agrees, at its own
expense, to provide attorneys reasonably acceptable to University to defend
against any claim. The Indemnitees shall cooperate fully with Company in the
defense and will permit Company to conduct and control

Page 5 of 19



--------------------------------------------------------------------------------



 



the defense and the disposition of the claim, suit, or action (including all
decisions relative to litigation, appeal, and settlement). However, any
Indemnitee may retain its own counsel, at the expense of Company, if
representation of the Indemnitee by the counsel retained by Company would be
inappropriate because of actual or potential conflicts in the interests of the
Indemnitee and any other party represented by that counsel. Company agrees to
keep University informed of the progress in the defense and disposition of the
claim and to consult with University regarding any proposed settlement.
          (c) Insurance. Company shall maintain insurance or self-insurance that
is reasonably adequate to fulfill any potential obligation to the Indemnitees,
but not less than one million dollars ($1,000,000) for injuries to any one
person arising out of a single occurrence and five million dollars ($5,000,000)
for injuries to all persons arising out of a single occurrence. Company shall
provide University, upon request, with written evidence of insurance or
self-insurance. Company shall continue to maintain the insurance or
self-insurance after the expiration or termination of this Agreement while
Company, its Affiliate or Sublicensee continues to make, use, or sell a Licensed
Product and thereafter for five (5) years.
     3.4. Use of University Name. In accordance with Section 7.2., Company and
its Affiliates and Sublicensees may not use the name “University of
Massachusetts” or any variation of that name in connection with the marketing or
sale of any Licensed Products.
     3.5. Marking of Licensed Products. To the extent commercially feasible and
consistent with prevailing business practices, Company shall mark and shall
cause its Affiliates and Sublicensees to mark all Licensed Products that are
manufactured or sold under this Agreement with the number of each issued patent
under the Patent Rights that applies to a Licensed Product.
     3.6. Compliance with Law. Company shall comply with, and shall ensure that
its Affiliates and Sublicensees comply with, all local, state, federal, and
international laws and regulations relating to the development, manufacture,
use, and sale of Licensed Products. Company expressly agrees to comply with the
following:
          (a) Company or its Affiliates or Sublicensees shall obtain all
necessary approvals from the United States Food & Drug Administration and any
similar foreign governmental authorities in which Company or Affiliate or
Sublicensee intends to make, use, or sell Licensed Products.
          (b) Company and its Affiliates and Sublicensees shall comply with all
United States laws and regulations controlling the export of commodities and
technical data, including without limitation all Export Administration
Regulations of the United States Department of Commerce. Among other things,
these laws and regulations prohibit or require a license for the export of
certain types of commodities and technical data to specified countries and
foreign nationals. Company hereby gives written assurance that it will comply
with and will cause its Affiliates and Sublicensees to comply with all United
States export control laws and regulations, that it bears sole responsibility
for any violation of those laws and regulations by itself or its Affiliates or
Sublicensees, and that it will indemnify, defend, and hold University harmless
(in accordance with Section 3.3.) for the consequences of any violation.

Page 6 of 19



--------------------------------------------------------------------------------



 



          (c) If any invention claimed in the Patent Rights has been funded by
the United States government, and only to the extent required by applicable laws
and regulations, Company agrees that any Licensed Products used or sold in the
United States will be manufactured substantially in the United States or its
territories. Current law provides that if domestic manufacture is not
commercially feasible under the circumstances, University may seek a waiver of
this requirement from the relevant federal agency on behalf of Company.
4. Consideration for Grant of Rights.
     4.1. License Fees.
          (a) On the Effective Date, Company shall pay to University {***}.
          (b) Within thirty (30) days after the closing of the Initial
Financing, Company shall pay to University {***}.
The license fees are nonrefundable and are not creditable against any other
payments due to University under this Agreement.
     4.2. Equity.
          (a) Within thirty (30) days after the closing of the Initial
Financing, Company shall issue to University that number shares of Common Stock
of Company having an aggregate valuation equal to {***} according to the Company
valuation at the Initial Financing. In connection with the issuance of stock
pursuant to this Section 4.2, the University agrees to become a party to other
agreements of Company to the same extent (except any limitations relating to the
University’s status as an agency of the Commonwealth of Massachusetts, e.g.,
prohibition on indemnification) as holders of more than five percent (5%) of the
Common Stock of Company (such as, voting agreement and stock restriction
agreement). University acknowledges that all certificates representing the
shares described in this Subsection 4.2(a) may bear customary legends that
require compliance with the Securities Act of 1933 and related state securities
laws upon any transfer of the shares. Company shall use commercially reasonable
efforts to register the stock issued to University pursuant to this Subsection
4.2(a) as soon as possible, subject to customary terms in connection with the
registration.
          (b) Beginning on the Effective Date, Company shall notify University
reasonably prior to each Company board of directors meeting and provide
University with related documentation to the same extent that is supplied to the
board of directors. Company shall permit one representative of University to
attend all board of director meetings until the earlier of five (5) years after
the Effective Date or the commencement by the Company of a Phase II clinical
trial relating to a Licensed Product. The University attendee may not be a
voting member of the board. The University attendee shall comply with
restrictions to which other board members are subject, such as, confidentiality
requirements relating to Board discussions and shall execute any agreement
reasonably required by Company to effect those restrictions. The Company board
of directors may exclude University representative from those portions of board
meetings that pertain to compensation and personnel issues and as deemed

Page 7 of 19



--------------------------------------------------------------------------------



 



reasonably necessary for the board members to exercise their fiduciary
responsibilities and to comply with applicable laws and regulations.
     4.3. License Maintenance Fee. At the beginning of each calendar year during
the term of this Agreement, commencing on January 1, 2008, Company shall pay to
University {***}. This annual license maintenance fee is nonrefundable and is
not creditable against any other payments due to University under this
Agreement.
     4.4. Milestone Payments. Company shall pay University the following
milestone payments within thirty (30) days after the occurrence of each event
for each Licensed Product:

      Event   Payment
The first issuance of any claim under any Patent Rights
  {***}
Earlier of filing IND or 4 years after Effective Date
  {***}
Earlier of initiation Phase II clinical trial or 6 years after the Effective
Date
  {***}
Earlier of initiation of Phase III clinical trial or 8 years after the Effective
Date
  {***}
Earlier of filing NDA or 11 years after the Effective Date
  {***}
Commencement of Licensed Product marketing in US or 12 years after the Effective
Date
  {***}
Commencement of Licensed Product marketing in the EU or 12 years after the
Effective Date
  {***}

If a milestone payment is made under this Section 4.4 based on the passage of
time rather than on the achievement of a particular milestone event, that
milestone payment is not due for the first Licensed Product with respect to the
later achievement of that milestone event. These milestone payments are
nonrefundable and are not creditable against any other payments due to
University under this Agreement. For each Licensed Product, Company shall make
all milestone payments, even if an earlier milestone event has not occurred. For
example, if Company proceeds from Phase I clinical trial directly to Phase III,
the milestone payments for both Phase II and III are due upon achievement of the
Phase III milestone event. Also, if Company uses a Phase II clinical trial as a
registration trial and proceeds directly to NDA submission without performing a
Phase III trial, then upon filing of the NDA, both the Phase III and NDA
milestone payments are due.
     4.5. Royalties. Company shall pay to University a royalty of {***} of Net
Sales.
     4.6. Minimum Royalty. Within sixty (60) days after the beginning of each
calendar year during the term of this Agreement, beginning January 1, 2012,
Company shall pay to University a minimum royalty of {***}. Company may credit
the minimum royalty paid under this Section 4.6 against actual royalties due and
payable for the same calendar year. Waiver of any minimum royalty payment by
University is not a waiver of any subsequent minimum royalty payment. If Company
fails to make any minimum royalty payment within the sixty-day period, that
failure is a material breach of its obligations under this Agreement, and
University may terminate this Agreement in accordance with Section 8.3.

Page 8 of 19



--------------------------------------------------------------------------------



 



     4.7. Sublicense Income. Company shall pay University the following
percentages of all Sublicense Income:
          (a) {***} for Sublicense Agreements that are executed by Company from
January 1, 2007 through December 31, 2007;
          (b) {***} for Sublicense Agreements that are executed by Company from
January 1, 2008 through December 31, 2008; and
          (c) {***} for Sublicense Agreements that are executed by Company from
and after January 1, 2009.
Sublicense Income is due within sixty (60) days after Company receives the
relevant payment from the Sublicensee. If Sublicense Income is payable by
Company for any one Sublicense Agreement under more than one of the Companion
UMass License Agreements and the license agreements assigned to Company pursuant
to Section 2.4 (“Assigned License Agreements”), Company shall pay the highest
rate of Sublicense Income among the Companion UMass License Agreements and the
Assigned License Agreements. That one payment satisfies the payment requirements
for the applicable Sublicense Agreement under each of the Companion UMass
License Agreements and Assigned License Agreements.
     4.8. Third-Party Royalties. As long as Company remains the exclusive
licensee of the Patent Rights in any portion of the Field, if Company is legally
required to make royalty payments to one or more third parties in order to
practice the Patent Rights granted under this Agreement in the portion of the
Field for which the license is exclusive, Company may offset up to {***} of
third-party payments against royalty payments that are due to University in the
same Royalty Period. However, the royalty payments under Section 4.5., may never
be reduced by more than {***} in any Royalty Period.
5. Royalty Reports; Payments; Records.
     5.1. First Sale. Company shall report to University the date of first
commercial sale of each Licensed Product within thirty (30) days after
occurrence in each country.
     5.2. Reports and Payments.
          (a) Within sixty (60) days after the conclusion of each Royalty
Period, Company shall deliver to University a report containing the following
information:
               (i) the number of Licensed Products sold to independent third
parties in each country and the number of Licensed Products used by Company, its
Affiliates and Sublicensees in the provision of services in each country;
               (ii) the gross sales price for each Licensed Product by Company,
its Affiliates and Sublicensees during the applicable Royalty Period in each
country;

Page 9 of 19



--------------------------------------------------------------------------------



 



               (iii) calculation of Net Sales for the applicable Royalty Period
in each country, including a listing of applicable deductions;
               (iv) total royalty payable on Net Sales in United States dollars,
together with the exchange rates used for conversion; and
               (v) Sublicense Income due to University for the applicable
Royalty Period from each Sublicensee.
          (b) Concurrent with this report, Company shall remit to University any
payment due for the applicable Royalty Period. If no royalties are due to
University for any Royalty Period, the report shall so state.
     5.3. Payments in United States Dollars. Company shall make all payments in
United States dollars. Company shall convert foreign currency to United States
dollars at the conversion rate existing in the United States (as reported in the
Wall Street Journal) on the last working day of the calendar quarter preceding
the applicable Royalty Period. Company may not deduct exchange, collection, or
other charges.
     5.4. Payments in Other Currencies. If by law, regulation, or fiscal policy
of a particular country, conversion into United States dollars or transfer of
funds of a convertible currency to the United States is restricted or forbidden,
Company shall give University prompt written notice of the restriction within
the sixty-day payment deadline described in Section 5.2. Company shall pay any
amounts due University through whatever lawful methods University reasonably
designates. However, if University fails to designate a payment method within
thirty (30) days after University is notified of the restriction, Company may
deposit payment in local currency to the credit of University in a recognized
banking institution selected by Company and identified by written notice to
University, and that deposit fulfills all obligations of Company to University
with respect to that payment.
     5.5. Records. Company shall maintain and shall cause its Affiliates and
Sublicensees to maintain complete and accurate records of Licensed Products that
are made, used, or sold under this Agreement and any amounts payable to
University in relation to Licensed Products with sufficient information to
permit University to confirm the accuracy of any reports delivered to University
under Section 5.2. The relevant party shall retain records relating to a given
Royalty Period for at least three (3) years after the conclusion of that Royalty
Period, during which time University may, at its expense, cause its internal
accountants or an independent, certified public accountant to inspect records
during normal business hours for the sole purpose of verifying any reports and
payments delivered under this Agreement. The accountant may not disclose to
University any information other than information relating to accuracy of
reports and payments delivered under this Agreement. The parties shall reconcile
any underpayment or overpayment within thirty (30) days after the accountant
delivers the results of the audit. If any audit performed under this Section 5.5
reveals an underpayment in excess of ten percent (10%) in any Royalty Period,
Company shall bear the full cost of the audit. University may exercise its
rights under this Section 5.5 only once every year and only with reasonable
prior notice to Company.

Page 10 of 19



--------------------------------------------------------------------------------



 



     5.6. Late Payments. Any payments by Company that are not paid on or before
the date payments are due under this Agreement bear interest at 1.5% per month,
calculated on the number of days that payment is delinquent.
     5.7. Method of Payment. All payments under this Agreement should be made to
the “University of Massachusetts” and sent to the address identified below. Each
payment should reference this Agreement and identify the obligation under this
Agreement that the payment satisfies.
     5.8. Withholding and Similar Taxes. Royalty payments and other payments due
to University under this Agreement may not be reduced by reason of any
withholding or similar taxes applicable to payments to University. Therefore all
amounts owed to University under this Agreement are net amounts and shall be
grossed-up to account for any withholding taxes, value-added taxes or other
taxes, levies or charges.
6. Patents and Infringement.
     6.1. Responsibility for Patent Rights.
          (a) University has primary responsibility at the expense of Company
for the preparation, filing, prosecution, and maintenance of all Patent Rights,
using patent counsel reasonably acceptable to Company. University shall consult
with Company as to the preparation, filing, prosecution, and maintenance of all
Patent Rights reasonably prior to any deadline or action with the United States
Patent & Trademark Office or any foreign patent office and shall furnish Company
with copies of relevant documents reasonably in advance of consultation.
University shall consider in good faith any comments of Company on any patent
filings for the Patent Rights.
          (b) If University desires to abandon any patent or patent application
within the Patent Rights, University shall provide Company with reasonable prior
notice of the intended abandonment, and Company may, at its expense, prepare,
file, prosecute, and maintain the relevant Patent Rights.
     6.2. Cooperation. Each party shall provide reasonable cooperation in the
preparation, filing, prosecution, and maintenance of all Patent Rights.
Cooperation includes, without limitation, promptly informing the other party of
matters that may affect the preparation, filing, prosecution, or maintenance of
Patent Rights (such as, becoming aware of an additional inventor who is not
listed as an inventor in a patent application).
     6.3. Payment of Expenses.
          (a) Within thirty (30) days after the Effective Date, Company shall
pay the University {***} to reimburse University for its actual expenses
incurred as of the Effective Date in connection with obtaining the Patent
Rights. If this Agreement is terminated according to the terms of Subsection
3.1(a), University shall reimburse Company for any patent expenses that are paid
pursuant to this Subsection 6.3(a), if it enters into a license agreement with
another party for the Patent Rights in the Field.

Page 11 of 19



--------------------------------------------------------------------------------



 



          (b) Within thirty (30) days after University invoices Company, Company
shall reimburse University for all patent-related expenses that have not been
paid under Subsection 6.3(a) and that are incurred by University pursuant to
Section 6.1. Company may elect, upon sixty (60) days’ written notice to
University, to cease payment of the expenses associated with obtaining or
maintaining patent protection for one or more Patent Rights in one or more
countries. If Company elects to cease payment of any patent expenses, Company
loses all rights under this Agreement with respect to the particular Patent
Rights in those one or more countries.
     6.4. Infringement.
          (a) Notification of Infringement. Each party agrees to provide written
notice to the other party promptly after becoming aware of any infringement of
the Patent Rights.
          (b) Company Right to Prosecute. As long as Company remains the
exclusive licensee of the Patent Rights in the Field, Company may, under its own
control and at its own expense, prosecute any third party infringement of the
Patent Rights in the Field or, together with licensees of the Patent Rights in
other fields (if any), defend the Patent Rights in any declaratory judgment
action brought by a third party which alleges invalidity, unenforceability, or
infringement of the Patent Rights. Prior to commencing any action, Company shall
consult with University and shall consider the views of University regarding the
advisability of the proposed action and its effect on the public interest.
Company may not enter into any settlement, consent judgment, or other voluntary
final disposition of any infringement action under this Subsection 6.4(b)
without the prior written consent of University, which consent may not be
unreasonably withheld or delayed. Any recovery obtained in an action under this
Subsection 6.4(b) shall be distributed as follows: (i) each party shall be
reimbursed for any expenses incurred in the action (including the amount of any
royalty payments withheld from University as described below); (ii) as to
ordinary damages, Company shall receive an amount equal to its lost profits or a
reasonable royalty on the infringing sales (whichever measure of damages the
court applied), less a reasonable approximation of the royalties that Company
would have paid to University if Company had sold the infringing products and
services rather than the infringer; and (iii) as to special or punitive damages,
the parties shall share equally in any award. Company may offset a total of
fifty percent (50%) of any expenses incurred under this Subsection 6.4(b)
against any royalty payments due to University under this Agreement. However,
Company may never reduce royalty payments under Section 4.5. by more than fifty
percent (50%) in any Royalty Period.
          (c) University as Indispensable Party. University shall permit any
action under Subsection 6.4(b) to be brought in its name if required by law,
provided that Company shall hold University harmless from, and if necessary
indemnify University against, any costs, expenses, or liability that University
may incur in connection with the action.
          (d) University Right to Prosecute. If Company fails to initiate an
infringement action within a reasonable time after it first becomes aware of the
basis for the action, or to answer a declaratory judgment action within a
reasonable time after the action is filed, University may prosecute the
infringement or answer the declaratory judgment action under its sole control
and at its sole expense, and any recovery obtained shall be given to

Page 12 of 19



--------------------------------------------------------------------------------



 



University. If University takes action under this Subsection 6.4(d), University
shall keep Company reasonably informed of material actions taken by University
pursuant to the infringement or declaratory action.
          (e) Cooperation. Both parties shall cooperate fully in any action
under this Section 6.4. which is controlled by the other party, provided that
the controlling party reimburses the cooperating party promptly for any
reasonable costs and expenses incurred by the cooperating party in connection
with providing assistance.
7. Confidential Information; Publications; Publicity.
     7.1. Confidential Information.
          (a) Designation. The Disclosing Party shall mark Confidential
Information that is disclosed in writing with a legend indicating its
confidential status (such as, “Confidential” or “Proprietary”). The Disclosing
party shall document Confidential Information that is disclosed orally or
visually in a written notice and deliver the notice to the Receiving Party
within thirty (30) days of the date of disclosure. The notice shall summarize
the Confidential Information that was disclosed and reference the time and place
of disclosure.
          (b) Obligations. For five (5) years after disclosure of any portion of
Confidential Information, the Receiving Party shall (i) maintain Confidential
Information in confidence, except that the Receiving Party may disclose or
permit the disclosure of any Confidential Information to its trustees or
directors, officers, employees, consultants, and advisors who are obligated to
maintain the confidential nature of Confidential Information and who need to
know Confidential Information for the purposes of this Agreement; (ii) use
Confidential Information solely for the purposes of this Agreement; and
(iii) allow its trustees or directors, officers, employees, consultants, and
advisors to reproduce the Confidential Information only to the extent necessary
for the purposes of this Agreement, with all reproductions being Confidential
Information.
          (c) Exceptions. The obligations of the Receiving Party under
Subsection 7.1(b) do not apply to the extent that the Receiving Party can
demonstrate that Confidential Information (i) was in the public domain prior to
the time of its disclosure under this Agreement; (ii) entered the public domain
after the time of its disclosure under this Agreement through means other than
an unauthorized disclosure resulting from an act or omission by the Receiving
Party; (iii) was already known or independently developed or discovered by the
Receiving Party without use of the Confidential Information; (iv) is or was
disclosed to the Receiving Party at any time, whether prior to or after the time
of its disclosure under this Agreement, by a third party having no fiduciary
relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or (v) is required
to be disclosed to comply with applicable laws or regulations or with a court or
administrative order, provided that the Disclosing Party receives reasonable
prior written notice of the disclosure.
          (d) Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or a third party entrusting its own information to the
Disclosing Party) owns the Confidential Information in the possession of the
Receiving Party. Upon expiration or

Page 13 of 19



--------------------------------------------------------------------------------



 



termination of this Agreement, or at the request of the Disclosing Party, the
Receiving Party shall return to the Disclosing Party all originals, copies, and
summaries of documents, materials, and other tangible manifestations of
Confidential Information in the possession or control of the Receiving Party,
except that the Receiving Party may retain one copy of the Confidential
Information in the possession of its legal counsel solely for the purpose of
monitoring its obligations under this Agreement.
     7.2. Publicity Restrictions. Company may not use the name of University or
any of its trustees, officers, faculty, students, employees, or agents, or any
adaptation of their names, or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of University. The foregoing notwithstanding, Company or CytRx
Corporation may disclose that information without the consent of University in
any prospectus, offering memorandum, or other document or filing required by
applicable securities laws or other applicable law or regulation, provided that
Company provides University at least ten (10) days (or a shorter period in order
to enable Company to make a timely announcement to fulfill applicable securities
laws or other applicable law or regulation, while affording University the
maximum feasible time to review the announcement) prior written notice of the
proposed text for the purpose of giving University the opportunity to comment on
the text.
8. Term and Termination.
     8.1. Term. This Agreement commences on the Effective Date and remains in
effect until the expiration of all issued patents within the Patent Rights
unless earlier terminated in accordance with the provisions of this Agreement.
     8.2. Voluntary Termination by Company. Company may terminate this Agreement
for any reason upon ninety (90) days’ prior written notice to University.
     8.3. Termination for Default. If either party commits a material breach of
its obligations under this Agreement and fails to cure that breach within sixty
(60) days after receiving written notice of the breach, the other party may
terminate this Agreement immediately upon written notice to the party in breach.
If the alleged breach involves nonpayment of any amounts due University under
this Agreement, Company has only one opportunity to cure a material breach for
which it receives notice as described above. Any subsequent material breach by
Company will entitle University to terminate this Agreement immediately upon
written notice to Company, without the sixty-day cure period.
     8.4. Force Majeure. Neither party is responsible for delays resulting from
causes beyond its reasonable control, including without limitation fire,
explosion, flood, war, strike, act of terrorism or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove
those causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever the causes are removed.
8.5. Effect of Termination. The following provisions survive the expiration or
termination of this Agreement: Articles 1 and 9; Sections 3.3., 3.4, 3.6., 5.2.
(obligation to provide final report and payment), 5.3., 5.4., 5.5., 5.6., 5.7.,
5.8., 6.4., 7.1., 7.2., 8.5 and 10.9.

Page 14 of 19



--------------------------------------------------------------------------------



 



Upon the early termination of this Agreement, Company and its Affiliates and
Sublicensees may complete and sell any work-in-progress and inventory of
Licensed Products that exist as of the effective date of termination, provided
that (a) Company is current in payment of all amounts due University under this
Agreement, (b) Company pays University the applicable royalty and Sublicense
Income on sales of Licensed Products in accordance with the terms of this
Agreement, and (c) Company and its Affiliates and Sublicensees complete and sell
all work-in-progress and inventory of Licensed Products within six (6) months
after the effective date of termination. Upon the expiration or termination of
this Agreement, University may enter into a license agreement directly with each
Sublicensee on terms that are reasonably negotiated directly with each
Sublicensee. Notwithstanding the foregoing, upon the expiration or termination
of this Agreement, University shall enter into a license agreement directly with
each Sublicensee on the same terms as each Sublicense Agreement that is in
effect. However, the University and Sublicensee shall modify each Sublicense
Agreement to the extent necessary to ensure that University does not assume any
greater obligations under the license agreement than those set forth in this
Agreement and that Sublicensee complies with all obligations of the Company
under this Agreement.
9. Dispute Resolution.
     9.1. Procedures Mandatory. The parties shall resolve any dispute arising
out of or relating to this Agreement solely by means of the procedures set forth
in this Article. These procedures constitute legally binding obligations that
are an essential provision of this Agreement. If either party fails to observe
the procedures of this Article, as modified by their written agreement, the
other party may bring an action for specific performance in any court of
competent jurisdiction.
     9.2. Dispute Resolution Procedures.
          (a) Negotiation. In the event of any dispute arising out of or
relating to this Agreement, the affected party shall notify the other party, and
the parties shall attempt in good faith to resolve the matter within ten
(10) days after the date of notice (the “Notice Date”). Any disputes not
resolved by good faith discussions shall be referred to senior executives of
each party, who shall meet at a mutually acceptable time and location within
thirty (30) days after the Notice Date and attempt to negotiate a settlement.
          (b) Mediation. If the matter remains unresolved within sixty (60) days
after the Notice Date, or if the senior executives fail to meet within thirty
(30) days after the Notice Date, either party may initiate mediation upon
written notice to the other party, and both parties shall engage in a mediation
proceeding under the then current CPR Institute for Dispute Resolution (“CPR”)
Model Procedure for Mediation of Business Disputes. Specific provisions of this
Subsection 9.2(b) override inconsistent provisions of the CPR Model Procedure.
The parties shall select the mediator from the CPR Panels of Neutrals. If the
parties cannot agree upon the selection of a mediator within ninety (90) days
after the Notice Date, then upon the request of either party, the CPR shall
appoint the mediator. The parties shall attempt to resolve the dispute through
mediation until one of the following occurs: (i) the parties reach a written
settlement; (ii) the mediator notifies the parties in writing that they have
reached an impasse; (iii)

Page 15 of 19



--------------------------------------------------------------------------------



 



the parties agree in writing that they have reached an impasse; or (iv) the
parties have not reached a settlement within one hundred twenty (120) days after
the Notice Date.
          (c) Trial Without Jury. If the parties fail to resolve the dispute
through mediation, or if neither party elects to initiate mediation, each party
may pursue any other remedies legally available to resolve the dispute. However,
the parties expressly waive the right to a jury trial in the legal proceeding
under this Subsection 9.2(c).
     9.3. Preservation of Rights Pending Resolution.
          (a) Performance to Continue. Each party shall continue to perform its
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement. However, a party may suspend performance
of its obligations during any period in which the other party fails or refuses
to perform its obligations.
          (b) Provisional Remedies. Although the procedures specified in this
Article are the exclusive procedures for resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, that action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.
          (c) Statute of Limitations. The parties agree that all applicable
statutes of limitation and time-based defenses (such as, estoppel and laches)
are tolled while the procedures set forth in Subsections 9.2.(a) and 9.2(b) are
pending. The parties shall take any actions necessary to effectuate this result.
10. Miscellaneous.
     10.1. Representations and Warranties. University represents that its
employees have assigned to University their entire right, title, and interest in
the Patent Rights, and that it has authority to grant the rights and licenses
set forth in this Agreement, and that it has not granted any rights in the
Patent Rights to any third party that is inconsistent with the grant of rights
in this Agreement. UNIVERSITY MAKES NO OTHER WARRANTIES CONCERNING THE PATENT
RIGHTS, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Specifically, University
makes no warranty or representation (a) regarding the validity or scope of the
Patent Rights, (b) that the exploitation of the Patent Rights or any Licensed
Product will not infringe any patents or other intellectual property rights of a
third party, and (c) that any third party is not currently infringing or will
not infringe the Patent Rights.
     10.2. Compliance with Law and Policies. Company agrees to comply with
applicable law and the policies of University in the area of technology transfer
and shall promptly notify University of any violation that Company knows or has
reason to believe has occurred or is likely to occur. The University policies
currently in effect at the Worcester campus are the Intellectual Property
Policy, Policy on Conflicts of Interest Relating to Intellectual Property and
Commercial Ventures, and Policy on Faculty Consulting and Outside Activities.

Page 16 of 19



--------------------------------------------------------------------------------



 



     10.3. Tax-Exempt Status. Company acknowledges that University, as a public
institution of the Commonwealth of Massachusetts, is an exempt organization
under the United States Internal Revenue Code of 1986, as amended. Company also
acknowledges that certain facilities in which the licensed inventions were
developed may have been financed through offerings of tax-exempt bonds. If the
Internal Revenue Service determines, or if counsel to University reasonably
determines, that any term of this Agreement jeopardizes the tax-exempt status of
University or the bonds used to finance University facilities, the relevant term
is invalid and shall be modified in accordance with Section 10.11.
     10.4. Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, and all of which together are one
instrument.
     10.5. Headings. All headings are for convenience only and do not affect the
meaning of any provision of this Agreement.
     10.6. Binding Effect. This Agreement is binding upon and inures to the
benefit of the parties and their respective permitted successors and assigns.
     10.7. Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, which consent may not be
unreasonably withheld or delayed. Notwithstanding the foregoing, this Agreement
may be assigned by either party in connection with a merger, consolidation, sale
of all of the equity interests of the party, or a sale of all or substantially
all of the assets of the party to which this Agreement relates.
     10.8. Amendment and Waiver. The parties may only amend, supplement, or
otherwise modify this Agreement through a written instrument signed by both
parties. The waiver of any rights or failure to act in a specific instance
relates only to that instance and is not an agreement to waive any rights or
fail to act in any other instance.
     10.9. Governing Law. This Agreement is governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles. The parties may only bring legal action that
arises out of or in connection with this Agreement in the Massachusetts Superior
Court in Suffolk County.
10.10. Notice. Any notices required or permitted under this Agreement shall be
in
     writing, shall specifically refer to this Agreement, and shall be sent by
recognized national overnight courier, or registered or certified mail, postage
prepaid, return receipt requested, to the following addresses:

     
If to University:
  If to Company:
 
   
Office of Technology Management
  RXi Pharmaceuticals Corporation
University of Massachusetts
  One Innovation Drive
333 South Street, Suite 400
  Worcester, MA 01605
Shrewsbury, MA 01545
   
Attention: Executive Director
  Attention: President

Page 17 of 19



--------------------------------------------------------------------------------



 



All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the manner provided in this Section 10.10.
     10.11. Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
any other provision of this Agreement, and the parties shall negotiate in good
faith to modify the Agreement to preserve (to the extent possible) their
original intent. If the parties fail to reach a modified agreement within sixty
(60) days after the relevant provision is held invalid or unenforceable, then
the dispute shall be resolved in accordance with the procedures set forth in
Article 9. While the dispute is pending resolution, this Agreement shall be
construed as if the provision were deleted by agreement of the parties.
     10.12. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.
     The parties have caused this Agreement to be executed by their duly
authorized representatives as of the Effective Date.

                  UNIVERSITY OF MASSACHUSETTS       RXI PHARMACEUTICALS CORP.
 
               
By:
          By:    
 
               
Name:
  James P. McNamara, Ph.D.,       Name:   Tod Woolf, Ph.D.
Title:
  Executive Director, Office of Technology Management       Title:   President &
CEO
 
               
Date:
          Date:    
 
               

Page 18 of 19



--------------------------------------------------------------------------------



 



EXHIBIT A
Patent Rights
UMMC 03-75
Invention Disclosure
Entitled: “Gene Silencing with siRNA Containing Mismatches to Targets:
A New Method to Cure Allele Specific Genetic Diseases and Disorders”
Provisional Application
Entitled: “Gene Silencing with siRNA Containing Mismatches to Targets”
Filed 11/26/2002 – Application No. 60/430,517
U.S. Utility Application
Entitled: “Allele-Targeted RNA Interference”
Filed 11/17/2003 – Application No. 10/715,229
PCT Application
Entitled: “Allele-Targeted RNA Interference”
Filed 11/17/2003 – Application No. PCT/US2003/036551
European Application
Entitled: “Allele-Targeted RNA Interference”
Priority Filing Date: 11/17/2003 – Application No. 03786734.8

Page 19 of 19